ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 02/16/2022, which have been entered. As filed by Applicant: Claims 1-6 are pending. Claims 7-11 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6, line 2, add a period at the end of the claim [after the word “second”].


Allowable Subject Matter

4.	Claims 1-6 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: As indicated previously, process claims 1-6 are allowable over the closest related reference: Dickinson et al. (US 2015/0210558 A1).
There is currently no prior art that teaches, discloses or reasonably suggests a process of producing crystalline carbon from carbon dioxide comprising polarizing monocrystalline magnesium oxide (MgO) with an electron beam, then contacting said MgO with carbon dioxide to produce a crystalline carbon with graphene structure, as required by, and further defined by, independent claim 1. 
Dickinson teaches a process for producing nanomaterials such as a graphene-magnesium oxide (MgO) composite (see para. 0055, 0058, 0246-0258) from gaseous carbon dioxide (CO2) feedstock (see para. 0112-0123, 0262). Dickinson broadly states that, by varying the process parameters, the type and morphology of nanoproducts can be controlled (see Abstract). However, Dickinson fails to disclose or suggest polarizing magnesium oxide with an electron beam to produce a high purity polarized MgO, and there would have been no motivation for one skilled in the art to modify Dickinson’s process by first polarizing MgO at the claim recited conditions before his step of combusting with carbon dioxide in a high temperature reactor. Thus, Dickinson clearly fails to teach the claimed process of producing crystalline carbon with a graphene structure having the claim recited combination of features.
The remaining references listed on the PTO-892 and PTO-1449 forms have been reviewed by the Examiner and are considered to be state of the art processes of producing crystalline carbon that are cumulative to or less material than the prior art reference discussed above.

In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. 
The emphasis above was added by the Examiner to highlight a few novel features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 24, 2022